

116 S2473 IS: Extension of the Caribbean Basin Economic Recovery Act
U.S. Senate
2019-09-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2473IN THE SENATE OF THE UNITED STATESSeptember 12, 2019Mr. Isakson (for himself, Mr. Cardin, Mr. Rubio, and Mr. Jones) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo extend certain provisions of the Caribbean Basin Economic Recovery Act until September 30, 2030,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Extension of the Caribbean Basin Economic Recovery Act. 2.Extension of the Caribbean Basin Economic Recovery ActSection 213(b) of the Caribbean Basin Economic Recovery Act (19 U.S.C. 2703(b)) is amended—
 (1)in paragraph (2)(A)— (A)in clause (iii)—
 (i)in subclause (II)(cc), by striking September 30, 2020 and inserting September 30, 2030; and (ii)in subclause (IV)(dd), by striking September 30, 2020 and inserting September 30, 2030; and
 (B)in clause (iv)(II), by striking 18 and inserting 28; and (2)in paragraph (5)(D)(i), by striking September 30, 2020 and inserting September 30, 2030.